Filed 9/25/20 P. v. Keen CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H046654
                                                                    (Monterey County
           Plaintiff and Respondent,                                 Super. Ct. Nos. SS152058A
                                                                     SWF1203081)
           v.

 BRANDON SCOTT KEEN,

           Defendant and Appellant.


         A jury convicted defendant Brandon Scott Keen of murder, two counts of assault
with a deadly weapon by a state prisoner, and custodial possession of a weapon based on
violent attacks he perpetrated on fellow inmates at Salinas Valley State Prison in 2013
and 2016. Jurors found true that defendant personally used a deadly weapon in the
commission of each crime. Defendant admitted allegations that he had suffered certain
prior convictions which were the basis for allegations that he had suffered three prior
serious felony convictions and three prior strike convictions. The trial court sentenced
defendant as a third striker to 141 years to life in prison.
         On appeal, defendant argues that his admissions of the prior convictions were not
voluntary and intelligent because he was not advised of his constitutional rights. He also
raises two sentencing challenges, both of which the Attorney General concedes. We shall
reverse and remand with directions.
I.       BACKGROUND
         A.       Factual Summary
                  1.     The 2013 Killing of Defendant’s Cellmate
         On the morning of October 4, 2013, correctional officers at Salinas Valley State
Prison heard defendant calling out “man down” and responded to his cell. Defendant was
standing near the door of the locked cell; his cellmate lay motionless on the cell floor, his
face covered in blood. Officers were unable to resuscitate the cellmate, who died at the
scene.
         The forensic pathologist who performed the cellmate’s autopsy found evidence of
blunt force trauma to the face, brain bleeding, and strangulation as well as five stab
wounds to the back. She opined that the cellmate’s death was caused by blunt force
trauma to the head with strangulation and identified stab wounds as potentially
contributing factors.
                         2.     The 2016 Fight
         On August 31, 2016, correctional officers at Salinas Valley State Prison observed
defendant and another inmate fist fighting in the yard. After the other prisoner stopped
fighting, defendant made several slashing motions at the right side of the other inmate’s
face. After separating the inmates, officers saw defendant throw a small object. They
recovered that object, which was an inmate-manufactured weapon—a toothbrush with
two razor blades tied to the end of it with string. The other inmate suffered
“slashing-type wounds” to the right side of his face.
         B.       Procedural History
         The Monterey County District Attorney charged defendant with murder (Pen.
Code, § 187, subd. (a), count 1)1 and assault with a deadly weapon by a state prisoner
(§ 4501, subd. (a), count 2) based on the 2013 killing of his cellmate. The information


         1
             All further statutory citations are to the Penal Code unless otherwise indicated.

                                                  2
alleged that defendant personally used a deadly weapon within the meaning of
section 12022, subdivision (b)(1) in the commission of the murder and that he personally
used a deadly weapon within the meaning of sections 667 and 1192.7 in the commission
of the assault (§ 969f, subd. (a)). The information charged defendant with assault with a
deadly weapon by a state prisoner (§ 4501, subd. (a), count 3) and custodial possession of
a weapon (§ 4502, subd. (a), count 4) based on the 2016 fight and alleged that defendant
personally used a deadly weapon within the meaning of sections 667 and 1192.7 in the
commission of those crimes (§ 969f, subd. (a)). Finally, the information alleged that
defendant had suffered three prior serious felony convictions (§ 667, subd. (a)(1)), which
also qualified as prior strike convictions within the meaning of the Three Strikes law
(§§ 667, subd. (b)-(i), 1170.12).
       The case was tried to a jury in January 2019. On January 15, 2019, just before the
defense rested its case, the parties and the court discussed jury instructions outside the
presence of the jury. Then, before bringing in the jury, the court stated its understanding
that defendant would be admitting the prior convictions. Defense counsel confirmed that
defendant was prepared to admit the allegations. The following exchange then occurred:
       “[THE COURT:] Mr. Keen, it’s my understanding that you’re prepared to admit
that you’ve previously been convicted of Penal Code Section 203, on February 21, 2013,
out of the County of Riverside; their case number, S-W-F, Sam-Wilson-Frank, 1-2-0-3-0-
8-1. Do you admit that prior conviction? [¶] [DEFENDANT:] Yes. [¶] THE COURT:
Next, that you previously have been convicted of Penal Code Section 245(a)(1), on
February 21, 2013, out of Riverside County, Docket Number, Sam-Wilson-Frank,
SWF-1203081. Do you admit that prior conviction for Penal Code Section 245(a)(1)?
[¶] [DEFENDANT]: Yes. [¶] THE COURT: Those essentially happened on—they
were on the same date and time, out of the same place, as far as the conviction goes.
[¶] The third one is Penal Code Section 451(d), as in ‘delta,’ on September 16, 2008, out
of Riverside County, Docket Number S-W-F, Sam-Wilson-Frank, 0-2-6-7-0-9. Do you

                                              3
admit that prior conviction for Penal Code 451(d), as in ‘delta?’ [¶] [DEFENDANT]:
Yes. [¶] THE COURT: And you enter into those admissions, [defense counsel]? [¶]
[DEFENSE COUNSEL]: I do. [¶] THE COURT: The Court accepts those admissions,
and they will be for purposes of the trial; then, there will be no bifurcation or evidence
presented to the jury on those issues regarding the—any allegations involving those—any
allegations or enhancements involving those prior three convictions.”
       The next day, the jury found defendant not guilty of first degree murder but guilty
of the lesser included offense of second degree murder. The jury returned guilty verdicts
as to the other charges and found true all the personal use of a weapon allegations.
       On February 22, 2019, the trial court imposed sentence. On count 1, the court
imposed a term of 45 years to life (15 years to life tripled under the Three Strikes law)
plus a consecutive five years for each of the three prior serious felony enhancements and
a consecutive one year for the personal use of a deadly weapon enhancement for a total of
61 years to life. As to count 2, the court imposed a term of 25 years to life under the
Three Strikes law plus a consecutive five years for each of the three prior serious felony
enhancements, stayed pursuant to section 654. On count 3, the court imposed a
consecutive term of 25 years to life under the Three Strikes law plus a consecutive
five years for each of the three prior serious felony enhancements for a total of 40 years
to life. As to count 4, the court imposed a consecutive term of 25 years to life under the
Three Strikes law plus a consecutive five years for each of the three prior serious felony
enhancements for a total of 40 years to life.
       Defendant timely appealed.
II.    DISCUSSION
       A.     Admission of Prior Conviction Allegations
       Before accepting a defendant’s admission of a prior conviction allegation, the trial
court must advise the defendant of the constitutional rights waived by such an
admission—the privilege against self-incrimination and the rights to confrontation and a

                                                4
jury trial—and obtain express waiver of those rights. (In re Yurko (1974) 10 Cal. 3d 857,
863.) In the absence of express admonitions and waivers, reversal is required unless the
record as a whole shows the admission was voluntary and intelligent under the totality of
circumstances. (People v. Mosby (2004) 33 Cal. 4th 353, 361 (Mosby).) Among the
relevant circumstances is the defendant’s prior experience with the criminal justice
system, which sheds lights on his or her knowledge of his or her rights. (Id. at p. 365.)
       Here, the trial court did not advise defendant of any of his rights before accepting
his admissions to three prior convictions.2 The admissions were made during trial, a day
after defendant testified in his own defense and before the People put on their rebuttal
case. The record shows defendant was convicted of assault with a deadly weapon in
2006, arson of property in 2008, and mayhem and assault with a deadly weapon in 2013.
At the time defendant was convicted of mayhem and assault with a deadly weapon, prior
prison term enhancement allegations were charged and found true.
       This record does not “ ‘affirmatively show[ ]’ that the defendant’s waiver of
constitutional rights was voluntary and intelligent.” (People v. Farwell (2018) 5 Cal. 5th
295, 306.) While this was not defendant’s first experience with the criminal justice
system, the record does not indicate whether any of his prior convictions were obtained
by guilty plea or whether he admitted the prior prison term enhancement allegations in
2013. “Consequently, ‘we cannot infer that he would have received advisements in his
prior cases.’ [Citation.]” (People v. Lloyd (2015) 236 Cal. App. 4th 49, 60; cf. Mosby,
supra, 33 Cal.4th at p. 365 [holding that totality of the circumstances showed defendant’s
prior conviction admission was voluntarily and intelligently despite absence of full


       2
         After accepting the admissions, the trial court noted: “there will be no
bifurcation or evidence presented to the jury on those issues regarding the—any
allegations involving those—any allegations or enhancements involving those prior three
convictions.” Contrary to the Attorney General’s argument, that post-admission
statement did not constitute advisements of defendant’s jury trial and confrontation
rights.

                                             5
advisements where, among other things, defendant previously had pleaded guilty].)
Defendant made the admissions during a trial at which “he had, through counsel,
confronted witnesses” and had opted to testify. (Mosby, supra, at p. 364.) But even if we
were to infer that defendant was aware of his rights to confront witnesses and to remain
silent at trial, we cannot infer that he was aware that those rights applied to the prior
conviction enhancement allegations because he was not advised of his right to a jury trial
on those allegations. We shall reverse and remand for retrial of the prior conviction
enhancement allegations.
       The three alleged prior serious felony convictions arose in just two separate cases.
Consequently, as the parties agree, they support—at most—two, not three, five-year
enhancements. (See § 667, subd. (a)(1) [“any person convicted of a serious felony who
previously has been convicted of a serious felony . . . shall receive, in addition to the
sentence imposed by the court for the present offense, a five-year enhancement for each
such prior conviction on charges brought and tried separately. . . .”]; People v. Frausto
(2009) 180 Cal. App. 4th 890, 903 [“To satisfy the ‘brought and tried separately’
requirement, ‘the underlying proceedings must have been formally distinct, from filing to
adjudication of guilt.’ [Citations.]”].) Accordingly, on remand following the retrial of
the prior conviction enhancement allegations, the trial court should impose a five-year
enhancement only for each prior serious felony conviction found true and brought and
tried separately.
       B.     Section 654
       Defendant was convicted of assault with a deadly weapon by a state prisoner
(count 3) and custodial possession of a weapon (count 4) based on his involvement in the
2016 fight in the prison yard. He argues that the trial court erred in failing to stay
punishment on the custodial possession of a weapon count under section 654 because that
count was based on the same conduct as the assault with a deadly weapon count. The
Attorney General agrees.

                                              6
              1.     Statutory Principles and Standard of Review
       Section 654, subdivision (a) provides, in relevant part, that “[a]n act or omission
that is punishable in different ways by different provisions of law shall be punished under
the provision that provides for the longest potential term of imprisonment, but in no case
shall the act or omission be punished under more than one provision.” “[I]t is well settled
that section 654 applies not only where there was but one act in the ordinary sense, but
also where there was a course of conduct which violated more than one statute but
nevertheless constituted an indivisible transaction. [Citation.] Whether a course of
conduct is indivisible depends upon the intent and objective of the actor.” (People v.
Perez (1979) 23 Cal. 3d 545, 551.) If multiple offenses were incident to one objective,
the defendant may not be punished for more than one. “On the other hand, if the
evidence discloses that a defendant entertained multiple criminal objectives which were
independent of and not merely incidental to each other, he may be punished for the
independent violations committed in pursuit of each objective even though the violations
were parts of an otherwise indivisible course of conduct.” (Ibid.) The purpose of the
protection against multiple punishments is to ensure that the defendant’s punishment will
be commensurate with his criminal culpability. (Id. at p. 551.)
       The applicability section 654 is a question of fact for the trial court, whose
determination we review for substantial evidence. (People v. Jones (2002) 103
Cal. App. 4th 1139, 1143 (Jones).)
              2.     Analysis
       Here, defendant was convicted of both illegally possessing a weapon (§ 4502,
subd. (a), count 4) and of an offense employing that weapon, namely assault with a
deadly weapon by a state prisoner (§ 4501, subd. (a), count 3). In such circumstances,
section 654 permits both crimes to be punished “ ‘where the evidence shows a possession
distinctly antecedent and separate from the primary offense . . . .’ ” (People v.
Bradford (1976) 17 Cal. 3d 8, 22 (Bradford).) Thus, “multiple punishment is proper

                                              7
where the evidence shows that the defendant possessed the [weapon] before the crime,
with an independent intent.” (Jones, supra, 103 Cal.App.4th at p. 1144.) “ ‘On the other
hand, where the evidence shows a possession only in conjunction with the primary
offense, then punishment for the illegal possession . . . has been held to be improper
where it is the lesser offense.’ [Citation.]” (Bradford, supra, at p. 22.) For example,
“multiple punishment is improper where the evidence ‘demonstrates at most that
fortuitous circumstances put the [weapon] in the defendant’s hand only at the instant of
committing another offense . . . .’ [Citation.]” (Jones, supra, at p. 1144.)
       Here, the evidence showed only that defendant had a weapon in the final moments
of the fight. The officers on the scene testified that they did not see how the fight began
or whether defendant took the weapon from his opponent. Accordingly, we agree with
the parties that the trial court’s implicit finding that defendant possessed the weapon
before the fight is not supported by substantial evidence. On remand, the trial court shall
stay the punishment imposed for custodial possession of a weapon (§ 4502, subd. (a),
count 4) pursuant to section 654.
III.   DISPOSITION
       The judgment is reversed. The matter is remanded to the trial court for the limited
purposes of conducting a new trial on the prior conviction enhancement allegations and
holding a new sentencing hearing at which the trial court shall (1) stay the punishment
imposed for custodial possession of a weapon (§ 4502, subd. (a), count 4) pursuant to
section 654 and (2) impose a five-year enhancement only for each prior serious felony
conviction found true and brought and tried separately.




                                             8
                                  _________________________________
                                  ELIA, J.


WE CONCUR:




_______________________________
PREMO, Acting P.J.




_______________________________
BAMATTRE-MANOUKIAN, J.




People v. Keen
H046654